Judgment of the Supreme Court, Nassau County, entered September 7,1967, which inter alla annulled the appellant Authority’s redetermination approving the application of appellants Wallace and Volk for a package liquor store license, reversed, on the law, with one bill of costs, payable jointly to the appellants who filed separate briefs; proceeding dismissed on the merits; and redetermination of the Authority confirmed. No questions of fact were considered on this appeal. In our opinion, the record before the Authority shows a rational basis for its conclusion that public convenience and advantage will be served by approval of the application (Matter of Nevis v. State Liq. Auth., 17 N Y 2d 828; Matter of Hub Wine & Liq. Co. v. State Liq. Auth., 16 N Y 2d 112, *655117; Matter of Abarno’s Wines & Liqs. v. State Liq. Auth., 28 A D 2d 822). Beldock, P. J., Brennan, Hopkins, Munder and Martuscello, JJ., concur.